Citation Nr: 0844778	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-31 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Attorney Jacque P. DePlois


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which reopened but ultimately denied the 
claim for PTSD.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

In June 2008, the Board remanded the case to afford the 
veteran a travel board hearing.  In September 2008, the 
veteran presented testimony at a personal hearing conducted 
at the RO before the undersigned Acting Veterans Law Judge 
(AVLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

As will be discussed below, the Board has found new and 
material evidence to reopen the claim.  The issue of 
entitlement to service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 2002, the RO denied the claim for service 
connection for PTSD.  The veteran was notified of that 
decision, but did not initiate an appeal.

2.  Some of the evidence received since 2002 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for PTSD.  VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for PTSD, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
veteran has resulted.  Therefore, the Board concludes that 
the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An April 2002 RO decision denied service connection for PTSD 
because the veteran had not provided stressors that can be 
verified and he did not have a diagnosis of PTSD linked to 
the stressors.  The veteran's claimed stressors were seeing 
Viet Cong soldiers removed from a ship, seeing three 
helicopters shoot at a village, and seeing jets bomb a 
village in the summer of 1966 and late spring of 1967.  
Because the veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final April 2002 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final April 2002 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the April 2002 decision includes, but is not 
limited to, VA treatment records, private treatment records 
from Dr. C.P.R., information about the history of the U.S.S. 
Diachenko, and statements and testimony from the veteran.  In 
particular, the veteran testified that the stressors he 
witnessed occurred off the Mekong Delta from approximately 
August 25 to September 25, 1966.  He further clarified that 
the ship he was on, the U.S.S. Diachenko, transported 
underwater demolition teams (UDTs), who performed combat 
style operations, to include his stressors of witnessing a 
village being bombed by an airstrike, jets blowing up, and 
bombs going off.  Additionally, he added that the U.S.S. 
Diachenko fired its guns in support of the UDTs mission on 
one occasion.  The veteran contends that either the ship deck 
logs of the U.S.S. Diachenko or the records of the missions 
performed by the UDTs will have documentation of these 
events.  

As noted, the veteran's claim was previously denied, in part, 
because the veteran had not provided stressors that can be 
verified.  In particular, the veteran has now provided 
additional information about his alleged stressors, including 
a more defined time period and a location to search for 
corroboration.  Obviously, this evidence is new in that it 
was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as its credibility is presumed, the 
private medical opinion raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For 
these reasons, the Board finds that the additional evidence 
received since April 2002 warrants a reopening of the 
veteran's claim of service connection for PTSD, as it is new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
PTSD, is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD, is reopened; to 
that extent only, the appeal is granted.


REMAND

Reasons for Remand:  To attempt to corroborate the veteran's 
alleged stressors

As a preliminary matter, the Board notes that according to a 
May 2004 email, the veteran's claims folder was rebuilt.  
Further, it appears that some of the evidence that was part 
of the original denial of the veteran's claim for PTSD in 
April 2002 is not of record.  In this regard, the April 2002 
rating decision noted that VA treatment records dated from 
April 2000 to March 2002, a June 2000 PTSD questionnaire, and 
an October 2001 answer from the Center for Unit Records 
Research (CURR) were considered.  Additionally, the April 
2000 rating decision also indicated that the veteran's DD 214 
Form did not show any combat medals and that the unit records 
for the veteran's ship were also considered.  Although VA 
treatment records dated from April 2000 to February 2005 are 
of record, the veteran's DD 214 Form, unit records for the 
veteran's ship, June 2000 PTSD questionnaire, and October 
2001 CURR is not in the rebuilt claims file.  Because these 
are all documents that are necessary to assess the veteran's 
PTSD claim, attempts to obtain these records should be 
undertaken on remand.  In particular, the veteran's DD 214 
Form is needed to verify any medals he received and the unit 
records of his ship/October 2001 CURR report are needed to 
attempt to corroborate his alleged PTSD stressors.

The Board notes that the veteran has a current diagnoses of 
PTSD and depressive disorder, NOS.  In this regard, an April 
2000 VA treatment entry reflected that the veteran had 
witnessed four traumatic car accidents since service that 
triggered his PTSD from Vietnam.  However, the details of his 
alleged PTSD stressors were not indicated in VA or private 
treatment records from Dr. C.P.R.  The veteran provided 
additional detail about his alleged stressors during his 
hearing.  The veteran testified that his ship, the U.S.S. 
Diachenko APO 123, transported and acted as gun support for 
underwater demolition teams (UDTs) in late August early 
September 1966.  He stated the U.S.S. Diachenko traveled from 
the United States to Guam to Pearl Harbor and picked up the 
UDT team and traveled to the home port of Souda Bay, 
Philippines.  From Souda Bay, the U.S.S. Diachenko took the 
UDTs up the Mekong Delta and dropped them off on the shore to 
do their reconnaissance missions, which included combat 
operations.  The U.S.S. Diachenko would wait near the shore 
while the UDTs were on their missions.  The veteran contended 
that the UDT's mission was to assist in coordinating 
airstrikes and other attacks.  In particular, he witnessed a 
village bombed by an airstrike and jets blowing up while the 
UDTs were on a mission.  He added that his ship fired its 
guns in support of the UDTs on one occasion.  The veteran 
indicated that these events took place the last week of 
August to the first three weeks of September 1966.  
Additionally, during that time, he also witnessed a river 
patrol boat (RPB) with three Viet Cong on board pull up next 
to his ship.  Later, the RPB headed out to sea, and when it 
returned, the Viet Cong were not on board.  The veteran 
claims that the U.S.S. Diachenko's ship logs might have 
orders for the UDTs.  Additionally, the UDT units might have 
records of missions with the U.S.S. Diachenko.  

The Board notes that an August 2006 formal finding of 
inability to document the claimed stressors reflected that 
the veteran's alleged stressors of witnessing an aircraft 
drop bombs on an unnamed village and witnessing Viet Cong 
soldiers dropped in the sea are not capable of verification 
by the U.S. Army and Joint Services Records Research Center 
(JSRRC).  However, the veteran has recently provided 
testimony which suggests that his ship was involved with UDT 
units which might have been responsible for combat 
operations, including the bombings of the village, which the 
veteran witnessed.  The Board is cognizant of the holding of 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Moreover, information from 
the U.S.S. Diachenko reflected that is participated in the 
Vietnam Counteroffensive Phase II from August 30 to September 
1, 1966, and again on September 8, 9, 13, and 25, 1966.  As 
the veteran has now provided additional information regarding 
his alleged stressors, including specific time periods (late 
August to early September 1966), a location (Mekong Delta), 
and a location to search (deck logs of the U.S.S. Diachenko 
and records of any missions conducted by UDTs with the U.S.S. 
Diachenko), the Board concludes that a remand is necessary to 
attempt to corroborate his alleged stressors.  

Additionally, an April 2007 record reflected that the veteran 
is in receipt of Social Security Administration (SSA) 
benefits.  An April 2007 rating decision reflected that the 
veteran was granted nonservice-connected pension based on 
evidence showing he was disabled from a back condition and a 
depression disorder.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain or 
reconstruct the following and associate 
them with the claims file:  veteran's DD 
214 Form, June 2000 PTSD questionnaire, 
and October 2001 CURR report/unit records 
for the U.S.S. Diachenko which were part 
of the original denial of the veteran's 
claim in the April 2002 rating decision.

2.  Obtain any records from SSA pertaining 
to the veteran's PTSD. 

3.  The AMC/RO should request the deck 
logs of the U.S.S. Diachenko APO 123 and 
any records of missions conducted by the 
underwater demolition teams (UDTs) with 
the U.S.S. Diachenko for the dates August 
25 to September 25, 1966, to attempt to 
verify the veteran's alleged stressors of 
witnessing the bombing of a village by an 
airstrike, jets blowing up, and bombs 
going off as well as witnessing three Viet 
Cong soldiers dropped off at sea by a 
river patrol boat.  It should be noted 
that the U.S.S. Diachenko participated in 
the Vietnam Counteroffensive Phase II from 
August 30 to September 1, 1966, and again 
from September 8, 9, 13, and 25, 1966.  
Additionally, the U.S.S. Diachenko was 
stationed at Souda Bay, Philippines and 
brought the UDTs down the Mekong Delta to 
the shore to conduct reconnaissance and 
combat type operations while the U.S.S. 
Diachenko provided fire support on at 
least one occasion.  

4.  If an in-service stressor is 
corroborated pursuant to the above 
development, the veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID. L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


